PER CURIAM.
On March 8, 1997, the respondent trial judge entered an order granting attorney Michael Pitzer’s motion to set aside a stipulation for dismissal, granting leave to file an amended stipulation for dismissal, and reinstating plaintiffs original petition. Pitzer’s motion to set aside the stipulation for dismissal was verified and contained a paragraph stating:
15. That Michael J. Pitzer is filing this matter in his name as he has now been advised by the attorney for Paul Endsley that he has no authority to act for Plaintiff, Paul Endsley, to set aside the dismissal, and, in fact, is being sued for malpractice by Plaintiff, Paul Endsley, on the basis that Paul Endsley cannot proceed further with the claim of Paul Endsley against Kathleen Koetting herein.
Because Pitzer represents that he has no authority to act on behalf of plaintiff, Paul Endsley, regardless of the merits of the attempted action, we make our preliminary order in prohibition, entered August 19,1997, absolute.
All concur.